

116 S4027 IS: Transparency Requirements Aimed at Congressional Expenditures Act
U.S. Senate
2020-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4027IN THE SENATE OF THE UNITED STATESJune 22, 2020Ms. Ernst introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Small Business Act to require Members of Congress, spouses of Members of Congress, and employees of Congress who receive a loan under the paycheck protection program to submit a financial disclosure form. 1.Short titleThis Act may be cited as the Transparency Requirements Aimed at Congressional Expenditures Act or the TRACE Act.2.Disclosure of PPP loans(a)In generalSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended by adding at the end the following:(T)Disclosure of receipt(i)DefinitionsIn this subparagraph—(I)the term applicable officer means—(aa)the Secretary of the Senate, in the case of the Vice President, a Senator, the spouse of a Senator, or an employee of Congress whose compensation is disbursed by the Secretary of the Senate; or(bb)the Clerk of the House of Representatives, in the case of a Representative in Congress, a Delegate to Congress, the Resident Commissioner from Puerto Rico, the spouse of a Representative in Congress, a Delegate to Congress, or the Resident Commissioner from Puerto Rico, or an employee of Congress whose compensation is disbursed by the Chief Administrator Officer of the House of Representatives; (II)the term employee of Congress means an employee of the personal office of a Member of Congress, of a committee of the Senate or the House of Representatives, or of a joint committee of Congress; and (III)the term Member of Congress has the meaning given that term in section 2106 of title 5, United States Code.(ii)Disclosure(I)In generalIf an eligible recipient owned or controlled by a Member of Congress, spouse of a Member of Congress, or employee of Congress receives a covered loan, the Member of Congress, spouse of a Member of Congress, or employee of Congress, respectively, shall submit to the applicable officer a financial disclosure, which shall include—(aa)the name and address of the principal place of business for the eligible recipient receiving the covered loan; and(bb)the amount of the covered loan.(II)DeadlineA Member of Congress, spouse of a Member of Congress, or employee of Congress shall submit a financial disclosure required under subclause (I)—(aa)for a covered loan made on or after the date of enactment of the TRACE Act, not later than 15 days after the date on which the loan is made; and(bb)for a covered loan made before such date of enactment, not later than 15 days after such date of enactment. (iii)AvailabilityEach applicable officer shall make available on a publicly available website each financial disclosure submitted to the applicable officer under clause (ii)..